COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


WILLIAM DAVID ABRAHAM,                           §
                                                                    No. 08-13-00200-CR
                     Appellant                   §
                                                                         Appeal from the
V.                                               §
                                                                     384th District Court
THE STATE OF TEXAS,                              §
                                                                  of El Paso County, Texas
                     Appellee.                   §
                                                                    (TC# 20110D03483)
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

this Court’s opinion. We therefore dismiss the appeal. It is further ordered that the mandate

issue this day. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 18TH DAY OF FEBRUARY, 2015.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J. (Not Participating)